office_of_chief_counsel internal_revenue_service memorandum cc psi b03 postf-154967-03 uilc date date number release date to steven r guest associate area_counsel large mid-size business retailers food pharmaceuticals health care from christine e ellison chief branch office of the associate chief_counsel passthroughs special industries subject leveraged partnership issues this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code chief_counsel_advice may not be used or cited as precedent memorandum the exhibits received on date and the exhibit received on date this memorandum is based solely on the facts presented in the november legend ------------------------------------------------------------------------ -------------------------- ------------------------------------- a b ---------------------------------------------------------------------------------------------------------- sub sub building limited_liability_company state bank bank sub ------------------------------------------------------------ ------------------------------------------------ ---------------------------------------- ------------------------------------ ------------------------------- ------------- postf-154967-03 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figureo dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu -------------------- -------------------- -------------------- -------------------- ------------------- -------------------- -------------------- -------------------- -------------------- -------------------- -------------------- ------------------- -------------------- -------------------- -------------------- -------------------- -------------------- -------------------- -------------------- -------------------- -------------------- -------------------- -------------------- -------------------- -------------------- -------------------- ------------------- -------------------- ----------------- -------------------- ------------------- -------------------------- -------------------------- -------------------------- ----------------------- ------- ---------------------------- -------------- ----- ------- ------- ----- postf-154967-03 dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez dollar_figureaa dollar_figurebb date date date date date date date year term term m n o p postf-154967-03 issues does sec_1_701-2 of the income_tax regulations apply to the transfer of building are the series of transactions resulting in the transfer of building from a to limited_liability_company considered a disguised sale under sec_707 of the internal_revenue_code between a and limited_liability_company resulting in the transfer of building from a to limited_liability_company does the anti-abuse rule found in sec_1_704-4 apply to the series of transactions is a subject_to the penalties under sec_6662 conclusions the series of transactions resulting in the transfer of building from a to limited sec_1_701-2 does apply to the transfer of building between a and limited liability company are considered a disguised sale under sec_707 liability company sec_1_704-4 does apply to the series of transactions resulting in the recognition by a of the precontribution gain in building on the date building was transferred to limited_liability_company income_tax under sec_6662 and a is subject_to the accuracy-related_penalty for a substantial_understatement of facts in date a retained a broker to help a sell building and associated real and personal_property a owned building through a wholly owned subsidiary sub and had an approximate basis in building of dollar_figurea building was not subject_to any liabilities and sub had no liabilities after selling building a planned to keep its headquarters in building by leasing the necessary space after the sale after reviewing a's --------------------------committee's recommendation to sell building a's general counsel advised a's board_of directors not to enter into a direct unless otherwise indicated the term building in this memorandum includes the building the land building is located on and the associated real and personal_property the information provided included two different amounts for a's basis in building we used the amount dollar_figurea in this cca merely to show how to compute the basis postf-154967-03 sale of building for dollar_figureb resulting in a taxable gain of approximately dollar_figurec and a current tax_liability of dollar_figured a's general counsel recommended against a direct sale based on a plan to defer the dollar_figured tax_liability instead a's general counsel recommended that building be disposed of using a limited_partnership structure in which a would retain a m interest a would contribute the building to the limited_partnership and the buyer would contribute cash to the limited_partnership for a n interest the partnership then would borrow dollar_figureb less the cash contributed by the buyer the amount the limited_partnership borrowed would be nonrecourse to a unless the appraised value of the building decreased by more than a specified amount during the first two years of the partnership the decrease in value of building below the specified amount would cause a to be liable for up to such specified amount of the borrowing a's general counsel also was seeking a way for a to minimize or eliminate this guarantee at closing on building the limited_partnership would distribute essentially all of the cash the loan plus the buyer's contribution to a a's general counsel stated that the purpose of this limited_partnership structure was to defer o of the taxable gain in date a hired a broker to market building following the broker's marketing efforts a received numerous written bids and asked several of the highest bidders including b to submit written best and final bids incorporating a tax structure that would purportedly permit a to defer a significant portion of its unrealized taxable gain in building b submitted the highest bid b's attorneys proposed the following tax structure sub would transfer building to a partnership in return for a m common partnership_interest and a dollar_figuree preferred partnership_interest of which dollar_figuree would be payable upon a capital event based on a legal opinion from an outside counsel b's attorneys believed that the preferred_return would constitute an allocation to sub of a significant item_of_income and as such would allow all of the partnership debt to be allocated to sub this alternative_tax structure would eliminate the need for a to guarantee any of the partnership’s debt on date one of a's tax counsel expressed concerns with the proposed alternative_tax structure and raised questions regarding the preferred_return being a significant item_of_income however despite these concerns in a date letter a's general counsel requested that the committee consent in writing to transfer building to a limited_liability_company in exchange for cash of approximately dollar_figuref a m common interest in the limited_liability_company and a dollar_figuree preferred interest in addition a would not be required to provide any residual_value guaranty in connection with the proposed transaction b formed limited_liability_company under the laws of state and was the only member until date on that date sub b and limited_liability_company executed a contribution and sale agreement for the transfer of building also on date bank sent b a loan commitment letter for a dollar_figureg loan postf-154967-03 effective date a through sub transferred building to limited_liability_company in exchange for cash a m common interest in limited_liability_company and a preferred interest member preference in limited_liability_company the preferred interest allows a to receive the first dollar_figuree of capital proceeds received by limited_liability_company on the sale refinancing disposition etc of any limited_liability_company property and any excess will be allocated n to b and m to a plus a return on dollar_figuree at a rate equal to the lesser_of p per annum or the highest_rate of return which would be considered reasonable within the meaning of that term in sec_1_707-4 the payment of the member preference would be a priority_distribution over all other limited_liability_company distributions other than payment of interest on loans if any that the members make to limited_liability_company further the base_amount of this member preference gets reduced by any distributions of any capital proceeds to a after expiration of the term no sale provision prohibiting limited_liability_company from selling building in addition after term from date a has the right to exercise a put option to cause limited_liability_company to redeem a's interest for the balance of the preferred interest any accrued but unpaid preference and the balance of its capital_account on date bank sub and limited_liability_company executed a loan agreement for the dollar_figureg loan the loan was a nonrecourse loan secured_by building to the extent of dollar_figureh and recourse as to b for dollar_figuree following the receipt of the funds from bank sub limited_liability_company made a cash payment of dollar_figurei to a a claimed that of the dollar_figurei received dollar_figurej was consideration for the sale of the land land improvements and personal_property for which a had a cumulative basis of dollar_figurej a also claimed that dollar_figurek was consideration for the sale of a pro_rata portion of the building the dollar_figurek was transferred to a_trust so that a could enter into a deferred_like-kind_exchange further a received dollar_figureh as a partnership_distribution from proceeds of the financing and dollar_figurel as a reimbursement of pre-formation expenses that a incurred in addition to receiving the dollar_figurei a through sub held a m common company interest and the dollar_figuree member preference in limited_liability_company a's common interest in limited_liability_company entitles a to receive a m allocable portion of all partnership items a's preferred interest in limited_liability_company is defined by the limited_liability_company agreement as the preferred interest in the limited_liability_company entitling a to an allocation of net_income of and distributions up to the amount of dollar_figuree sub acted through its wholly owned subsidiary sub sub is a limited_liability_company that is disregarded for federal tax purposes under sec_301_7701-3 postf-154967-03 on date a law firm provided a with an opinion letter addressing the allocation of the liabilities under the limited_liability_company agreement and determined that of the dollar_figureh bank loan dollar_figurem should be allocated to a under sec_1_752-3 and the remaining dollar_figuren should be allocated to a under sec_1_752-3 in accordance with the allocation of a significant item of other partnership income or gain assuming that the preferred returns are respected as a significant item in the opinion letter the law firm also advised a to file form_8275 disclosure statement the transaction a did not file a form_8275 when a filed its form_1120 u s_corporation income_tax return for the year of law and analysis issue i disguised sale analysis sec_707 provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to the partner or another partner and iii the transfers discussed in clauses i and ii when viewed together are properly characterized as a sale_or_exchange of property the transfers are treated either as a transaction described in sec_707 or as a transaction between or more partners acting other than in their capacity as members of the partnership sec_1_707-3 provides that the determination of whether a transfer of property by a partner to the partnership and a transfer of money or other consideration by the partnership to the partner constitutes a sale in whole or in part under sec_1_707-3 is made based on all of the facts and circumstances in each case the weight to be given each of the facts and circumstances will depend on the particular case generally the facts and circumstances existing on the date of the earliest of such transfers are the ones considered in determining whether a sale exists under sec_1_707-3 among the facts and circumstances that may tend to prove the existence of a sale under sec_1_707-3 are the following i that the timing and amount of a subsequent transfer are determinable with reasonable certainty at the time of an earlier transfer ii that the transferor has a legally enforceable right to the subsequent transfer iii that the partner's right to receive the transfer of money or other consideration is secured in any manner taking into account the period during which it is secured iv that any person has made or is legally obligated to make contributions to the partnership in order to permit the partnership to make the transfer of money or other consideration v that any person has loaned or has agreed to loan the partnership the money or other consideration required to enable the partnership to make the transfer taking into account whether any such lending obligation is subject_to contingencies related to the results of partnership operations vi that a partnership has incurred or is obligated to incur debt to acquire the money or other consideration necessary to permit it to make the transfer taking into account the likelihood that the postf-154967-03 partnership will be able to incur that debt considering such factors as whether any person has agreed to guarantee or otherwise assume personal liability for that debt vii that the partnership holds money or other liquid_assets beyond the reasonable_needs_of_the_business that are expected to be available to make the transfer taking into account the income that will be earned from those assets viii that partnership_distributions allocation or control of partnership operations is designed to effect an exchange of the burdens and benefits of ownership of property ix that the transfer of money or other consideration by the partnership to the partner is disproportionately large in relationship to the partner's general and continuing interest in partnership profits and x that the partner has no obligation to return or repay the money or other consideration to the partnership or has such an obligation but it is likely to become due at such a distant point in the future that the present_value of that obligation is small in relation to the amount of money or other consideration transferred by the partnership to the partner property to a partnership and the partnership transfers money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale sec_1_707-3 provides that if within a two-year period a partner transfers sec_1_707-5 provides that a partner s share of any liability of the partnership is determined under the following rules i recourse_liability a partner s share of a recourse_liability of the partnership equals the partner s share of the liability under the rules of sec_752 and the regulations thereunder a partnership_liability is a recourse_liability to the extent that the obligation is a recourse_liability under sec_1_752-1 or would be treated as a recourse_liability under that section if it were treated as a partnership_liability for purposes of that section ii nonrecourse_liability a partner s share of a nonrecourse_liability of the partnership is determined by applying the same percentage used to determine the partner s share of the excess_nonrecourse_liability under sec_1_752-3 a partnership_liability is a nonrecourse_liability of the partnership to the extent that the obligation is a nonrecourse_liability under sec_1_752-1 or would be a nonrecourse_liability of the partnership under sec_1_752-1 if it were treated as a partnership_liability for purposes of that section transfers property to a partnership and the partnership incurs a liability and all or a portion of the proceeds of that liability is allocable under sec_1_163-8t to a transfer of money or other consideration to the partner made within days of incurring the liability the transfer of money or other consideration to the partner is taken into account only to the extent that the amount of money or the fair_market_value of the other consideration transferred exceeds that partner s allocable share of the partnership_liability sec_1_707-5 provides that for purposes of sec_1_707-3 if a partner sec_1_707-5 provides that except as provided in sec_1_707-5 provides that sec_1_707-5 does not apply to sec_1_707-5 provides that a partner's allocable share of a partnership postf-154967-03 liability for purposes of sec_1_707-5 equals the amount obtained by multiplying the partner's share of the liability as described in sec_1_707-5 by the fraction determined by dividing a the portion of the liability that is allocable under sec_1_163-8t to the money or other_property transferred to the partner by b the total amount of the liability sec_1_707-5 if a partnership transfers to more than one partner pursuant to a plan all or a portion of the proceeds of one or more partnership liabilities sec_1_707-5 is applied by treating all of the liabilities incurred pursuant to the plan as one liability and each partner's allocable share of those liabilities equals the amount obtained by multiplying the sum of the partner's shares of each of the respective liabilities as defined in sec_1_707-5 by the fraction obtained by dividing the portion of those liabilities that is allocable under sec_1_163-8t to the money or other consideration transferred to the partners pursuant to the plan by the total amount of those liabilities any transfer of money or other_property to a partner that is made with a principal purpose of reducing the extent to which any transfer is taken into account under sec_1_707-5 share of a liability immediately after the partnership assumes or takes subject_to the liability is determined by taking into account a subsequent reduction in the partner's share if a it is anticipated that the partner's share of the liability that is allocable to a transfer of money or other consideration to the partner will be reduced subsequent to the transfer and b the reduction of the partner's share of the liability is part of a plan that has as one of its principal purposes minimizing the extent to which the partnership's distribution of the proceeds of the borrowing is treated as part of a sale liabilities those not allocated under sec_1_752-3 and of the partnership is determined in accordance with the partner's share of partnership profits the partner's interest in partnership profits is determined by taking into account all facts and circumstances relating to the economic arrangement of the partners the partnership_agreement may specify the partners’ interests in partnership profits for purposes of allocating excess nonrecourse liabilities provided the interests so specified are reasonably consistent with allocations that have substantial economic_effect under the sec_704 regulations of some other significant item of partnership income or gain sec_1_752-3 provides that a partner's share of the excess nonrecourse sec_1_707-5 provides that for purposes of sec_1_707-5 a partner's the third tier allocation regulations also allow allocations specified in the to calculate the amount excluded from sec_707 disguised sale amounts a's share postf-154967-03 of liability is determined under sec_1_707-5 because it is a nonrecourse_liability to determine a's share of nonrecourse_liability sec_1_707-5 requires application of the same percentage used to determine a's share of excess_nonrecourse_liability under sec_1_752-3 third tier allocation regulations under those regulations generally a's excess nonrecourse liabilities would be allocated according to a's share of partnership profits partnership_agreement if the allocations are reasonably consistent with allocations that have substantial economic_effect under the sec_704 regulations of some other significant item of partnership income or gain a argues that the allocation to a of excess nonrecourse liabilities in the limited_liability_company agreement is proper under sec_1_752-3 because the preferred_return is an allocation to a of a significant item_of_income that allows for all of the limited_liability_company debt to be allocated to a further a argues that a's transfer of building to limited_liability_company is not a disguised sale under sec_707 because under sec_1_707-5 the debt financed transfer of consideration is characterized as sales proceeds only if that amount exceeds the partner's share of the partnership_liability a relies on sec_1_707-5 and the sec_1_752-3 allocation rules to claim that a's share of the nonrecourse_liability exceeds the debt financed transfer of consideration thus a takes the position that the first dollar_figuree of capital proceeds that a receives on the disposition of building amounts to a significant item of partnership gain for purposes of sec_1_752-3 capital proceeds and the excess will be allocated n to b and m to a for a to be allocated of the nonrecourse liabilities under sec_1_752-3 it is clear that those allocations must be reasonably consistent with allocations of some other significant item of partnership income or gain that must have substantial economic_effect under the sec_704 regulations we believe the premise for the third tier allocation is to match the excess nonrecourse_deductions with the manner in which partners share a significant economic item of partnership income or gain to consider a single allocation of a preferred_return in isolation as a argues does not encompass this concept of sharing in a significant economic item of partnership income or gain in this case a's allocation of the dollar_figuree preferred_return does not reflect the overall economic relationship among the parties for that item of partnership gain thus it cannot be what was intended by the third tier allocation permitted by sec_1_752-3 third tier allocation regulations was a determination of significant items of partnership income or gain and then an examination of the manner in which the partners share items of economic significance for the purpose of determining whether the special_allocation is consistent with the manner in which the partners share items of economic we believe that what was intended by the special allocations permitted under the we believe a's position is flawed a has a preferred interest in the first dollar_figuree of postf-154967-03 significance for example suppose a partnership agrees to allocate the first dollar_figurex of net capital proceeds to partner and the excess net capital proceeds to partner assume further that the partnership_agreement provides that for purposes of sec_1_752-3 the allocations will be made in accordance with the manner in which the partners share the first dollar_figurex of net capital proceeds in applying the taxpayer’s argument to this example this allocation would entitle partner to of the third tier allocations assuming that the sec_704 requirement is satisfied however if the total amount of net capital proceeds that the partnership was expected to earn in that same year is dollar_figurex partner is only being allocated one-fifth of the total net capital proceeds yet partner is being allocated of the third tier allocations because this allocation clearly does not reflect the underlying economic relationship of the partners the allocation is not consistent with the purpose of the third tier allocation regulations for partner to be allocated an amount other than of the excess nonrecourse allocations if net capital proceeds is the significant item of partnership income or gain the taxpayer chooses to follow therefore a has failed to persuade us that a is entitled to the claimed amount of the third tier allocations under sec_1_752-3 to meet the requirements of allocating excess nonrecourse allocations that are sanctioned under the third tier allocation regulations the allocation_ratio must reflect how the partners are sharing a significant item of partnership income or gain that has substantial economic_effect here a’s preferred interest in limited_liability_company does not amount to a significant item of partnership income or gain as a result because none of the partnership nonrecourse liabilities are first or second tier liabilities for purposes of sec_1_752-3 as sec_1_707-5 provides a’s share of the nonrecourse liabilities of the partnership is determined under the third tier and most likely is allocated in accordance with a's share of partnership profits see sec_1_752-3 in sum unless additional facts are presented that can establish otherwise with regard to the dollar_figureo dollar_figurei less the expense reimbursement of dollar_figurel that a received on its contribution of building to limited_liability_company the proper application of the disguised sales rules results in the following i with regard to the dollar_figurej payment that a properly claimed as received in a sale the correct calculation of a's basis in the sale is determined by dividing the amount_realized dollar_figurej by the total fair_market_value of building dollar_figureo and multiplying the quotient by a's basis in building dollar_figurea yielding a basis of dollar_figurep and resulting in a gain to a that should have been recognized of dollar_figurej less dollar_figurep which is dollar_figureq ii with regard to the dollar_figurek payment that a was advised to report as a disguised sale the correct calculation of a's basis in this portion is determined by dividing the amount_realized dollar_figurek by the total fair_market_value of building dollar_figureo and multiplying the quotient by a's basis in building dollar_figurea yielding a basis of dollar_figurer and resulting in a gain to a that should have been recognized of dollar_figurek less dollar_figurer which is dollar_figures and iii with regard to the dollar_figureh of loan proceeds a received n of it should have been declared as received in a sale therefore the correct calculation of a's basis in this portion is determined by dividing the postf-154967-03 amount_realized n of dollar_figureh or dollar_figuret by the total fair_market_value of building dollar_figureo and multiplying the quotient by a's basis in building dollar_figurea yielding a basis of dollar_figureu and resulting in a gain to a that should have been recognized of dollar_figuret less dollar_figureu which is dollar_figurev accordingly a should have recognized a total gain of dollar_figurew on the sale of building to limited_liability_company further a is treated as having contributed the remaining portion of building to limited_liability_company in exchange for an interest in limited_liability_company upon the exchange a will have a basis in its partnership_interest equal to dollar_figurex which is equal to m multiplied by dollar_figureh divided by dollar_figureo multiplied by dollar_figurea limited_liability_company has a basis in building equal to dollar_figurey which is equal to the amounts paid in the sales transactions plus the basis on the portion that a transferred in exchange for an interest in limited_liability_company sec_1_701-2 provides that subchapter_k is intended to permit taxpayers to issue sec_1_701-2 analysis conduct joint business including investment activities through a flexible economic arrangement without incurring an entity-level tax implicit in the intent of subchapter_k are the following requirements the partnership must be bona_fide and each partnership transaction or series of related transactions individually or collectively the transaction must be entered into for a substantial business_purpose the form of each partnership transaction must be respected under substance over form principles and except as otherwise provided in sec_1_701-2 the tax consequences under subchapter_k to each partner of the partnership operations and of transactions between the partners and the partnership must accurately reflect the partners' economic agreement and clearly reflect the partner's income collectively proper reflection of income regulations thereunder must be applied in a manner that is consistent with the intent of subchapter_k as set forth in sec_1_701-2 accordingly if a partnership is formed_or_availed_of in connection with a transaction a principal purpose of which is to reduce substantially the present_value of the partners' aggregate federal tax_liability in a manner that is inconsistent with the intent of subchapter_k the commissioner can recast the transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the intent of subchapter_k in light of the applicable statutory and regulatory provisions and the pertinent facts and circumstances thus even though the transaction may fall within the literal words of a particular statutory or regulatory provision the commissioner can determine based on the particular facts and circumstances that to achieve tax results that are consistent with the intent of subchapter_k the purported partnership should be disregarded in whole or in part the dollar_figures of gain that was recognized upon receipt of the dollar_figurek payment from b may have been deferred if in fact a entered into the deferred_like-kind_exchange referenced in your submission sec_1_701-2 provides that the provisions of subchapter_k and the sec_1_701-2 provides that whether a partnership was formed_or_availed_of postf-154967-03 and the partnership's assets and activities should be considered in whole or in part to be owned and conducted respectively by one or more of its purported partners one or more of the purported partners of the partnership should not be treated as a partner the methods_of_accounting used by the partnership or a partner should be adjusted to reflect clearly the partnership's or the partner's income the partnership's items of income gain loss deduction or credit should be reallocated or the claimed tax treatment should otherwise be adjusted or modified with a principal purpose to reduce substantially the present_value of the partners' aggregate federal tax_liability in a manner inconsistent with the intent of subchapter_k is determined based on all of the facts and circumstances including a comparison of the purported business_purpose for a transaction and the claimed tax benefits resulting from the transaction sec_1_701-2 sec_1_701-2 lists various factors that may be indicative but do not necessarily establish that a partnership was used in a manner inconsistent with the intent of subchapter_k of a transaction to determine its substance in light of economic realities as explained by the supreme court in 435_us_561 under the doctrine_of substance over form the courts may look through the form in applying this doctrine_of substance over form the court has looked to the objective economic realities of a transaction rather than to the particular form the parties employed the court has never regarded the simple expedient of drawing up papers 327_us_280 as controlling for tax purposes when the objective economic realities are to the contrary in the field of taxation administrators of the laws and the courts are concerned with substance and realities and formal written documents are not rigidly binding 308_us_252 see also 356_us_260 324_us_331 nor is the parties' desire to achieve a particular tax result necessarily relevant 363_us_278 to permit the true nature of a transaction to be disguised by mere formalisms which exists solely to alter tax_liabilities would seriously impair the effective administration of the tax policies of congress court holding co u s pincite see also 293_us_465 refusing to give effect to transactions that complied with formal requirements for nontaxable corporate_reorganization the question for determination is whether what was done apart from the tax motive was the thing which the statute intended subchapter_k was adopted in part to increase flexibility among partners in allocating partnership tax burdens see generally 41_tc_535 aff'd 352_f2d_466 3d cir this flexibility however is limited by the overarching principle that the substance of the transaction is controlling for tax purposes and the form chosen by the parties will only be respected if it comports with the reality of the transaction see 200_f3d_1268 10th cir the substance of a transaction and not its form determines whether a transfer of assets to a partnership is a disguised sale under sec_707 or a nontaxable contribution under sec_721 see sec_1_707-1 and sec_1_721-1 see eg 96_tc_577 aff'd 963_f2d_218 8th cir corporation which had attempted to sell property before transfer to partnership and received from partnership cash equal to percent of the value of such property contributed by other partner treated as selling percent of the property to other partner 77_tc_85 transfer of property to partnership in exchange for 25-percent partnership_interest and cash distribution equal to percent of the value of the property to equalize capital accounts deemed to be sale of percent of interest in property to three other partners in this case it was a's initial intent to sell building outright in year and it was not until tax savings were discussed that a considered anything other than an outright sale as a means for disposing of building in fact the documents relating to a's negotiations with b and b's presentations to a demonstrate that the form of the transfer of the building to b was done with the primary purpose of reducing a’s federal_income_tax liability both parties were aware of the tax consequences as a result the purchase_price was reduced by b in an effort to take advantage of the reduction in tax to a if the proposed tax structure was used further when a transferred title in building to limited_liability_company a no longer retained the benefits_and_burdens_of_ownership and a no longer managed the building as a result the dollar_figureh distribution to a was merely a disguised payment for building and the preferred interests were merely another component of the sales_price inserted solely in an attempt to bolster a's legal claims for tax_avoidance purposes therefore a transferred the title to building to limited_liability_company and received cash_equivalent to the value of building and should be taxed in accordance with the substance of this transaction a sale and not its form a contribution and distribution subchapter_k in that it was entered into for the primary purpose of reducing a's tax burden and that the anti-abuse rule in sec_1_701-2 should be applied accordingly we conclude that the transaction was inconsistent with the intent of sec_704 provides that a income gain loss and deduction with issue sec_1_704-4 analysis respect to property contributed to the partnership by a partner is shared among the partners so as to take account of the variation between the basis of the property to the partnership and its fair_market_value at the time of contribution and b if any property so contributed is distributed directly or indirectly by the partnership other than to the postf-154967-03 contributing_partner within years of being contributed - i the contributing_partner is treated as recognizing gain_or_loss as the case may be from the sale of such property in an amount equal to the gain_or_loss which would have been allocated to such partner under sec_704 by reason of the variation described in sec_704 if the property had been sold at its fair_market_value at the time of the distribution ii the character of such gain_or_loss is determined by reference to the character of the gain_or_loss which would have resulted if such property had been sold by the partnership to the distributee and iii appropriate adjustments are made to the adjusted_basis of the contributing partner's_interest_in_the_partnership and to the adjusted_basis of the property distributed to reflect any gain_or_loss recognized under sec_704 be applied in a manner consistent with the purpose of sec_704 accordingly if a principal purpose of a transaction is to achieve a tax result that is inconsistent with the purpose of sec_704 the commissioner can recast the transaction for federal tax purposes as appropriate to achieve tax results that are consistent with the purpose of sec_704 and sec_1_704-4 whether a tax result is inconsistent with the purpose of sec_704 and sec_1_704-4 must be determined based on all of the facts and circumstances sec_1_704-4 provides that the rules of sec_704 and sec_1_704-4 must the anti-abuse rule under sec_704 sec_1_704-4 applies for example where a partnership shifts substantially_all of the economic risks and benefits of an asset to a partner to avoid the gain that would occur if such asset were actually distributed to the partner in sec_1_704-4 example the partners amend the partnership_agreement during the 7-year post-contribution period and take steps to provide that substantially_all of the economic risks and benefits of the contributed_property are borne by the future distributee partner thus before the actual distribution the future distributee partner essentially owns the property in such a situation sec_704 would call for the contributing_partner to recognize gain on the date that the economic risks and benefits of the contributed_property are transferred to the future distributee here a transferred substantially_all of the risks and benefits of building to b in exchange for dollar_figureo cash on date and an additional future payment of dollar_figuree plus interest which it could demand pursuant to its put option at any point after term after date as a result of the formation of limited_liability_company a's interest in building was diluted to m and a received payment equal to building's then fair_market_value all of this was carried out in an attempt for a to avoid the gain that would otherwise occur if building was actually distributed to b on date equal to dollar_figureo less dollar_figurea or dollar_figurez upon the sec_704 gain recognition a increases its basis in its partnership_interest by dollar_figurez from dollar_figurea to dollar_figureo then as a result of the distributions of cash to a a's basis in its partnership_interest decreases by dollar_figureo sec_733 and as a result of the allocation of liabilities to a under sec_752 a's basis in its partnership as a result a should recognize gain pursuant to sec_704 in an amount postf-154967-03 issue penalty analysis sec_6662 imposes an accuracy-related_penalty in an amount equal to percent of the portion of an underpayment attributable to among other things any substantial_understatement_of_income_tax a substantial_understatement_of_income_tax exists for a taxable_year if the amount of understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure dollar_figure in the case of corporations other than s_corporations or personal_holding_companies see sec_6662 sec_6662 provides that the amount of the understatement is reduced by any portion of the understatement attributable to an item if the tax treatment of the item by the taxpayer is or was supported by substantial_authority for such treatment or the facts relevant to the tax treatment of the item were adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of such item by the taxpayer sec_6662 provides that sec_6662 shall not apply to any item of a corporation which is attributable to a tax_shelter the statutory test for determining the existence of a tax_shelter is whether the plan entity or arrangement at issue had as a significant purpose the avoidance or evasion of federal_income_tax see sec_6662 the term significant purpose is not defined in sec_6662 in addition the regulations pursuant to sec_6662 do not address the meaning of significant purpose because they have not been updated since the test was changed from principal purpose to significant purpose for transactions entered into after date however if a transaction satisfies the principal purpose test it will also satisfy the significant purpose test because the latter test is a lower standard sec_1_6662-4 provides that the principal purpose of an entity plan or arrangement is to avoid or evade federal_income_tax if that purpose exceeds any other purpose the regulations further provide the following hallmarks typical of tax_shelters transactions structured with little or no economic purpose transactions that utilize the mismatching of income and deductions overvalued assets or assets with substantial uncertainty certain nonrecourse_financing financing techniques that do not conform to standard business practices or the mischaracterizing of the substance of the transaction if however the entity plan or arrangement claims exclusions from income accelerated deductions or other tax benefits consistent with the statute and congressional purpose then the principal purpose test is not met see sec_1_6662-4 purpose for the parties having structured the series of transactions as they did was so increases by dollar_figureaa accordingly as a result of the application of sec_1_704-4 a's basis in its partnership_interest is dollar_figureaa after a review of the facts presented in this case it is clear that the principal postf-154967-03 that a would be able to defer a significant amount of gain recognition through the mischaracterization of the substance of the transaction thus meeting the requirements of the principal purpose test under sec_1_6662-4 and qualifying as a tax_shelter within the meaning of sec_6662 as a result the next step is to apply sec_1_6664-4 to determine whether a has reasonable_cause sufficient to avoid the accuracy-related_penalty for a substantial_understatement attributable to tax_shelter items in the alternative if it is determined that the transaction entered into was not a tax_shelter for purposes of sec_6662 and it is determined that there is a substantial_understatement_of_income_tax based on a reporting a gain of only dollar_figurebb on the sale portion on its form_1120 schedule d capital_gains_and_losses when a should have reported a gain which is greater than the greater of of the tax required to be shown on the return or dollar_figure then it is still appropriate to assert the accuracy- related penalty for substantial_understatement if this is the case then there is the potential for there to be a reduction of the understatement pursuant to sec_6662 if there was substantial_authority for the tax treatment of the item or there was adequate_disclosure and a reasonable basis for the treatment of the item by the taxpayer see sec_6662 and ii in this case a did not disclose the transfer as required by the regulations under sec_707 therefore a is not able to reduce the understatement on the basis of disclosure see sec_6662 further it would be difficult for a to claim substantial_authority based on sec_707 and the accompanying regulations because a did not comply with those regulations sec_6664 provides an exception applicable to all types of taxpayers to the the reasonable_cause exception imposition of any accuracy-related_penalty if the taxpayer shows that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 discussed below contains special rules relating to the definition of reasonable_cause in the case of a tax_shelter_item of a corporation the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all relevant facts and circumstances see sec_1_6664-4 and f all relevant facts including the nature of the tax investment the complexity of the tax issues issues of independence of a tax advisor the competence of a tax advisor the sophistication of the taxpayer and the quality of an opinion must be developed to determine whether the taxpayer was reasonable and acted in good_faith reasonable_cause and acted in good_faith is the extent of the taxpayer’s effort to assess generally the most important factor in determining whether the taxpayer has postf-154967-03 the proper tax_liability see sec_1_6664-4 see also larson v commissioner tcmemo_2002_295 for example reliance on erroneous information reported on an information_return indicates reasonable_cause and good_faith if the taxpayer did not know or have reason to know that the information was incorrect similarly an isolated computational or transcription error is not inconsistent with reasonable_cause and good_faith honest misunderstanding of fact or law that is reasonable in light of the facts including the experience knowledge sophistication and education of the taxpayer the taxpayer’s mental and physical condition as well as sophistication with respect to the tax laws at the time the return was filed is relevant in deciding whether the taxpayer acted with reasonable_cause see kees v commissioner tcmemo_1999_41 857_f2d_1383 9th cir cf spears v commissioner tcmemo_1996_341 aff'd 131_f3d_131 2d cir in addition reliance upon a tax opinion provided by a professional tax advisor may serve as a basis for the reasonable_cause and good_faith exception to the accuracy-related_penalty circumstances that may suggest reasonable_cause and good_faith include an sec_1_6664-4 provides that a corporation is deemed to have acted with reasonable_cause and in good_faith if the corporation had substantial_authority as that term is defined in sec_1_6662-4 for its treatment of the tax_shelter_item and if at the time of filing the return the corporation reasonably believed such treatment was more_likely_than_not the proper treatment the more_likely_than_not standard may be met by the corporation's good_faith and reasonable reliance upon the opinion of a tax advisor if the opinion is based on the advisor's analysis of the pertinent facts and authorities in the manner described in sec_1_6662-4 and the opinion unambiguously states the advisor's conclusion that there is a greater than 50-percent likelihood the tax treatment of the item will withstand a challenge by the service sec_1_6664-4 in this case even if it is determined that a did not enter into a tax_shelter for purposes of sec_6662 one of a’s tax counsel expressed concerns about the structure of the transaction and advised a to disclose the transfer thus it would be difficult for a to claim reliance on a tax advisor as the basis for reasonable_cause and good_faith further a's failure to disclose the transfer despite the fact that the regulations under sec_707 require disclosure coupled with legal advice to a to disclose demonstrates bad faith cf sec_1_6664-4 f therefore the reasonable_cause good_faith exception to the accuracy-related_penalty should not apply case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
